Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Introduction

1. 	This communication is in response to the Applicants’ communication dated June 24, 2022.  1, 3-5, 8, 10, 16, 18, 19, 21, 24-27 and 31-35 of the application are pending and examined.

Examiner’s Amendment

2.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a telephone interview with Mr. Juse Nunez on July 13, 2022.  

3.	The application has been amended as follows:
In the claims:
In claim 1, Lines 19-28, “year of construction, and cells where the assets are located;
calculating a number of assets in the geographical region that are impacted by flooding based on the asset information and the predicted water depth at the cell of the asset:
estimating damages for the assets in the geographical region due to the flooding based on the asset information and the predicted water depth at the cell of the asset: 
calculating a number of people in the geographical region affected by the flooding based on the predicted water depth at the cell of each person” 
has been changed to
-- year of construction, and asset location;
calculating a number of assets in the geographical region that are impacted by flooding based on identification of assets impacted by flooding;
estimating damages for the assets in the geographical region due to the flooding based on identification of assets impacted by flooding, the asset information, the predicted water depth at each cell and flooding information for the assets in the geographical region; 
tracking a number of people in the geographical region affected by the flooding based on number of people affected in each block--.

In claim16, Lines 17-25, “year of construction, and cells where the assets are located;
calculating a number of assets in the geographical region that are impacted by flooding based on the asset information and the predicted water depth at the cell of the asset:
estimating damages for the assets in the geographical region due to the flooding based on the asset information and the predicted water depth at the cell of the asset: 
calculating a number of people in the geographical region affected by the flooding based on the predicted water depth at the cell of each person” 
has been changed to
-- year of construction, and asset location;
calculating a number of assets in the geographical region that are impacted by flooding based on identification of assets impacted by flooding;
estimating damages for the assets in the geographical region due to the flooding based on identification of assets impacted by flooding, the asset information, the predicted water depth at each cell and flooding information for the assets in the geographical region; 
tracking a number of people in the geographical region affected by the flooding based on number of people affected in each block --.

Cancel claim 27.  
Cancel claims 32-35.


Allowable Subject Matter

4.	Claims 1, 3-5, 8, 10, 16, 18, 19, 21, 24-26 and 31 of the application are allowed for the reasons set forth in the previous notice of allowance. 
Conclusion

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Kandasamy Thangavelu whose telephone number is 571-272-3717.  The examiner can normally be reached on Monday through Friday from 8:00 AM to 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rehana Perveen can be reached on 571-272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to TC 2100 Group receptionist: 571-272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



	/Kandasamy Thangavelu/
	Primary Patent Examiner
	Art Unit 2129
	July 26, 2022